Exhibit 10.4

 

February 13, 2009

 

VIA FACSIMILE

American Defense Systems, Inc.
230 Duffy Avenue,

Hicksville, NY 11801

Attention: Chief Financial Officer
Facsimile: (516) 390-5308

 

Re: Forbearance

 

Gentlemen:

 

Reference is made to (a) the Certificate of Designations, Preferences and Rights
(the “Certificate of Designation”) of Series A Convertible Preferred Stock of
American Defense Systems, Inc., a Delaware corporation (the “Company”) pursuant
to which the Company designated and issued its Series A Convertible Preferred
Stock, par value $0.001 per share (the “Series A Preferred Stock”) and (b) the
Consent and Agreement of Series A Convertible Preferred Stockholders, dated as
of May 23, 2008, by and between the Company and the holders of the Series A
Preferred Stock (the “Consent”). All capitalized terms used in this letter and
not otherwise defined herein shall have their respective meanings set forth in
the Certificate of Designations and the Consent.

 

The Company has informed the undersigned, Centaur Value Fund, LP and United
Centaur Master Fund (together, the “Investor”), that it will not be in
compliance with the Financial Covenants for the Fiscal Year ended December 31,
2008, the requirement to publicly disclose and disseminate the Company’s
Operating Results by the Operating Results Announcement Deadline, or the
requirement to certify the same, all as required by Section 6 of the Consent
(collectively, the “Financial Covenant Triggering Event”). The Consent provides
that such breaches shall be deemed Triggering Events under Section 3(a)(vii) of
the Certificate of Designation.

 

The Investor, as Holders of Series A Preferred Stock, hereby agree, subject to
the satisfaction of the Forbearance Conditions (as defined below), to forbear
(the “Forbearance”) from taking any action or exercising any of their remedies
under the Certificate of Designation, the Consent or otherwise with respect to
the Financial Covenant Triggering Event, including, without limitation, the
exercise of its right to cause the Company to redeem the Series A Preferred
Stock and to increase the Dividend Rate to the rates during a Triggering Period,
until the earlier of (a) the date on which any Triggering Event (other than the
Financial Covenant Triggering Event) shall occur or exist and (b) February 27,
2009 (such period being hereinafter called, the “Forbearance Period”).

 

The effectiveness of the Forbearance is subject to the continued satisfaction of
the following terms and conditions (the “Forbearance Conditions”):

 

--------------------------------------------------------------------------------


 

(1)               The Company shall have obtained from all of the Holders an
executed forbearance letter in substance substantially identical to this letter.

 

(2)               The Company shall use its best efforts during the Forbearance
Period to negotiate and consummate in good faith the transaction (the “Exchange
Transaction”) described in the term sheet attached hereto as Exhibit A.

 

(3)     The Company shall pay all of the documented reasonable legal fees and
expenses of the undersigned incurred during the Forbearance Period in connection
with the preparation and execution of this letter and the Exchange Transaction.

 

The Investor has not waived, is not by this letter waiving, and has no present
intention of waiving, the Financial Covenant Triggering Event or any other
Triggering Event which may be continuing on the date hereof or any Triggering
Event which may occur after the date hereof (whether the same or similar to the
Financial Covenant Triggering Event), and nothing contained herein shall be
deemed to constitute any such waiver. Except as provided in this letter
agreement, the Investor reserves the right, in their sole discretion, to
exercise any or all rights or remedies under the Certificate of Designation, the
Consent, applicable law and otherwise as a result of the Financial Covenant
Triggering Event or any other Triggering Event that may be continuing on the
date hereof or any Triggering Event that may occur after the date hereof, and
the Investor has not waived any of such rights or remedies and nothing in this
letter, and no delay on the Investor’s part in exercising such rights or
remedies, should be construed as a waiver of any such rights or remedies. Upon
the termination of the Forbearance Period, the agreement of the Investor to
forbear shall automatically and without further action terminate and be of no
force and effect, it being understood and agreed that the effect of such
termination will be to permit the Investor to seek to exercise any and all of
their respective rights and remedies at any time and from time to time
thereafter, including, without limitation, the right to require redemption of
all or any portion of Series A Preferred Stock and exercise any other rights and
remedies set forth in the Certificate of Designation, the Consent, applicable
law or otherwise, in each case, without any notice, passage of time or
forbearance of any kind.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

This letter may be executed in any number of counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of an executed
counterpart of this letter by facsimile or other electronic transmission shall
be equally effective as delivery of a manually executed counterpart.

 

 

Very truly yours,

 

 

 

CENTAUR VALUE FUND, LP

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

UNITED CENTAUR MASTER FUND

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

ACKNOWLEDGED AND AGREED TO

BY: AMERICAN DEFENSE SYSTEMS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

cc:

Greenberg Traurig, LLP

 

 

1750 Tysons Blvd., Suite 1200

 

 

McLean, Virginia 22102

 

 

Attention: Jeffrey R. Houle

 

 

Facsimile: (703) 749-1301

 

 

[Signature page to Forbearance letter]

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Term Sheet

 

--------------------------------------------------------------------------------